DETAILED ACTION
This Office action is responsive to the following communication:  Response After Final filed on 22 July 2022.
After thorough search and examination of the present application and in light of the prior art made of record, claims 1-20 are allowed.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Sok Hong on 24 August 2022.
The application has been amended as follows: 
1. (Currently Amended) A system that processes optimal change data capture on a Hadoop cluster of data nodes, the system comprising:
an application component that receives change data;
a memory component that stores change data; and
a computer server coupled to the application component and the memory, the computer server comprising a programmed computer hardware processor configured to perform the steps of:
receiving a change data capture file containing specific records of changes for a current time period with respect to the application component;
receiving a previous full data snapshot file for a time period prior to the current time period;
execute a quality check process for each of a plurality of attributes on the change data capture file by forced parallelism that utilizes more Hadoop data nodes than a default number of Hadoop data nodes for the size of the change data capture file; 
performing a join operation between the change data capture file and the previous full data snapshot to create a full data snapshot file for the current time period, wherein the join operation is performed under a large layout, which forces parallelism on an increased number of Hadoop data nodes greater than the default number of Hadoop data nodes for the size of the change data capture file; and
writing the full data snapshot for the current time period to the memory component.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not specifically suggest the combination of “execute a quality check process for each of a plurality of attributes on the change data capture file by forced parallelism that utilizes more Hadoop data nodes than a default number of Hadoop data nodes for the size of the change data capture file; performing a join operation between the change data capture file and the previous full data snapshot to create a full data snapshot file for the current time period, wherein the join operation is performed under a large layout, which forces parallelism on an increased number of Hadoop data nodes greater than the default number of Hadoop data noes for the size of the change data capture file; and writing the full data snapshot for the current time period to the memory component”.
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571) 272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Paul Kim/
Examiner
Art Unit 2152


/PK/